DETAILED ACTION

This Office Action is in response to the communication filed 07/26/2022.
Status of the claims:
Claims 1-16, 18-24 were pending.
Claim 24 is cancelled by said response.
Claims 1-16, 18-23 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed on 07/26/2022.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 07/26/2022 has been entered.

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 07/26/2022. By this request, claims 13 and, 21 are amended and claim 23 is cancelled. Upon entry of the claim’s amendment pending claims 1-16, 18-23 will be fully examined for patentability.

Response to Claim Rejections under 35 USC § 112
By the Office Action mailed 04/27/2022, dependent claim 24 was rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for reason/s set forth on Page 3 of said Action. The Applicant has cancelled Claim 24. Accordingly, withdrawal of the claims rejection under 35 U.S.C. 112(a) is made.

Response to Claim Rejections under 35 USC § 103
The Applicant Arguments/Remarks Made in an Amendment filed 07/26/2022, with respect to the rejection of the pending claims under 35 U.S.C. 103 as being unpatentable over Mansfield in view of Gibala & Aydemir, and the rejection of claims 13-20 under 35 U.S.C. 103 as being unpatentable over Mansfield in view of Saxby have been thoroughly reviewed by the Examiner. However, none of the Arguments/Remarks apply to the cited references in this Action. Accordingly, the Arguments/Remarks are considered moot.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 7 is objected to for reciting the phrase “…comprising the other wireless radio repeater” in lines 1-2. Firstly, there is insufficient antecedent basis for the term “the other wireless radio repeater” in this claim. Secondly, the transition phrase “comprising” should be replaced with “further comprising”, as the claim introduces additional component/element to what is recited in its base claim. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Currently amended claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim, in lines 9-10, recites the feature ”block, via the circuitry, re-transmission of the wireless message in response to determining that the wavelength of the signal is outside of a threshold range of wavelengths”,  which is not described in the specification in such a way as to reasonably convey that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. To satisfy the written description requirement, an applicant must convey with reasonable clarity that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter”. Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
Each of Claims 22-23 are dependent claims having claim 21 as base claim. These claims are rejected under 35 USC § 112(a) as failing to comply with the written description requirement at least by reason of their dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Currently Amended Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claim, in lines 9-10, recite the feature “block, via the circuitry, re-transmission of the wireless message in response to determining that the wavelength of the signal is outside of a threshold range of wavelengths”,  The Examiner finds the above claim limitation indefinite when read in view of the Applicant’s specification as the specification does not disclose blocking re-transmission of the wireless message in response to determining that the wavelength of the signal is outside of a threshold range of wavelengths, as recited by the claim. For the purpose of art consideration on the merits, said claim 21 feature will be construed according to the teaching of Para [0032] of the Specification which teach “…if a wireless radio repeater 12 detects more than a threshold strength of interfering radio signals the same frequency band as the radio signals that are being received, the wireless radio repeater 12 may repeat the wireless message of the radio signals in a different frequency band rather than the same frequency band ( e.g. may negotiate with a downstream receiver a new frequency band over which to re-transmit wireless messages)” and/or according to the teaching of Para [0038] which teach “in order for the wireless radio repeater 12 to not repeat a radio signal that is not received from an electric device or another wireless radio repeater of the electric power distribution system, the wireless communication circuitry 52 may include circuitry that, in operation, is designed to filter out certain wavelengths that are above and/or below one or more wavelength threshold values”. To meet the definiteness requirement under 35 U.S.C. 112(b), the specification must provide the needed guidance so that the claimed subject matter is readily discernable to a person of ordinary skill in the art. See, e.g., Bancorp Servs., L.L.C. v. Hartford Life Ins. Co., 359 F.3d 1367, 1373 (Fed. Cir. 2004).
Each of Claims 22-23 are dependent claims having claim 21 as base claim. These claims are rejected under 35 USC § 112(b) as being indefinite at least by reason of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0359530 to Bennett et al. (“Bennett”) in view of US2020/0191841 to Lakirovich et al. (“Lakirovich”) (The comments in parentheses apply to the prior art document/s) 
 
RE claims 1, 13 and 21, Bennett discloses a system and wireless radio repeater (e.g. Figs. 1, 13, 16) and an article of manufacture comprising one or more tangible, non- transitory (e.g. Bennett, Para [0261]-[0262]), computer-readable media having stored thereon instructions that, when executed, cause a processor (e.g. Bennett, Para [0263]-[0265]) to comprising: an electrical measurement device (e.g. electrical measurement device (sensors, network management system) of Fig. 16) configured to be installed on a power line of an electric power distribution system (e.g. Figs. 15-17 and Paras [0154], [0161], [0200]), obtain an electrical measurement of the power line of the electric power distribution system (e.g. Figs. 16-17, Para [0166], [0178]: obtains electrical measurements of the power line of the electric utility system. For example, the noise sensor can be used to measure noise that may adversely affect transmission/reception of electromagnetic waves on the power line), and transmit a wireless message indicating the electrical measurement (e.g. Figs. 16-17, Paras [0144], [0165]-[0166], [0171], [0182]-[0183]: may transmit a wireless message indicating the electrical measurement to the Repeater device. Based on the feedback received from the electrical measurement device (e.g. sensors), the repeater device can make the determination about whether to keep the transmission or re-transmit to other devices in the utility system), wherein the electrical measurement comprises a current measurement, a voltage measurement, or both of electricity flowing through the power line (e.g. Para [0171]: the noise sensor can be used to measure noise on the power line. The measured noise could be caused by unexpected electromagnetic interference and/or a corona (electrical) discharge (i.e. current flowing from an electrode with a high voltage); and a wireless radio repeater (a wireless radio repeater of Fig. 19A) configured to receive the wireless message from the electrical measurement device and re-transmit the wireless message to a control system of the electric power distribution system or to another wireless radio repeater to assist in sending the wireless message to the control system of the electric power distribution system (e.g. Figs. 16-17, Paras [0144], [0165]-[0166], [0171], [0182]-[0183]: the electrical measurement device (sensors, network management system) may transmit a wireless message indicating the electrical measurement to the Repeater device. Based on the feedback received from the electrical measurement device, the repeater device can make the determination about whether to keep the transmission or re-transmit the transmission to the other devices in the utility system). 
The subject matter of claims 1 and 13 differs from Bennett in that while Bennett discloses that  does not expressly recite at least one of the claim languages “current measurement” or “voltage measurement”. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by a person of ordinary skill in the art (POSITA), Bennet’s disclosure (e.g. Figs. 16-17, Paras [0144], [0165]-[0166], [0171], [0182]-[0183]) of that the noise sensor can be used to measure noise on the power line, wherein the measured noise could be caused by unexpected electromagnetic interference and/or a corona (electrical) discharge (i.e. current flowing from an electrode with a high voltage), as taught in , could be construed, by the POSITA, that the electrical measurement transmitted comprises a current measurement or a voltage measurement, or both. Furthermore, obtaining an electrical measurement, wherein the measurement comprise a current measurement, a voltage measurement, or both and transmitting the message to a repeater is well established in an electric power distribution system. For example, Lakirovich teaches or fairly suggests, an electrical power distribution network comprising an electrical measurement device (e.g. Sensors) and a repeater device, capable of communication via wireless medium, where in the repeater device receives a feedback message comprising current readings transmitted to it from the subordinate sensors, and based on the received message the repeater device determines if a violation (fault) exists (e.g. by determining whether a comparison of the current signals indicates a fault (see for example, Lakirovich, Abstract, Figs. 2-3, Paras [0016]-[0020]). Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit expression of said claim language/s in a single prior art reference. However, given the broadest reasonable interpretation in light of the specification as it would be interpreted by a POSITA, it would have been obvious at the time the invention was made to modify Bennet with Lakirovich’s teaching or suggestion for transmitting measurement messages including current/voltage readings, and thereby achieve the predictable results of making determination, by the Repeater, whether to keep the transmission or re-transmit to other devices (e.g. Figs. 16-17, Paras [0144], [0165]-[0166], [0171], [0182]-[0183]). It is at least for the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1 and 13.

RE claim 2, Bennett discloses the system of claim 1, wherein the wireless radio repeater is configured to be installed at a different location on the power line of the electric power distribution system or on a different power line of the electric power distribution system (e.g. Bennett, Para [0142], [0236]: the radio repeater is configured to be installed at a different location on the power line of the electric power distribution system).  

RE claim 3, Bennett discloses the system of claim 2, wherein the wireless radio repeater comprises another electrical measurement device configured to obtain another electrical measurement of the power line or the different power line and re-transmit another wireless message indicating the other electrical measurement (e.g. Bennett, Para [0144]: the radio repeater comprises another electrical measurement device configured to obtain another electrical measurement of the power line or the different power line and re-transmit another wireless message indicating the other electrical measurement).    

RE claims 4, 14 and 22, Bennett discloses the system and wireless radio repeater of claims 1 and 13, respectively, wherein the wireless radio repeater is configured to receive the wireless message at a first frequency and re-transmit the wireless message at a second frequency (e.g. Bennett, Fig. 18d, Paras [0215], [0217]: upstream channels and downstream channels are at different channel bands or frequencies).    

RE claim 5, Bennett discloses the system of claim 1, wherein the wireless message comprises multiple data packets (e.g. Bennett, Paras [0164], [0202]: comprises multiple data packets).  

RE claim 6, Bennett discloses the system of claim 1, wherein the wireless radio repeater is configured to re-transmit an additional wireless message from the control system  (e.g. Bennett, Fig. 16 Paras [0182]-[0183]: repeater re-transmits an additional wireless message from the network management (i.e. control) system.)  

RE claim 7, Bennett discloses the system of claims 1, comprising the other wireless radio repeater, wherein the other wireless radio repeater is configured to receive the wireless message from the wireless radio repeater and re-transmit the wireless message to assist in sending the wireless message to the control system (e.g. Bennett, Fig. 18 and Para [0197]: comprises other wireless radio repeater which can receive wireless message and re-transmit the to the network management (i.e. control) system).  

RE claim 8, Bennett discloses the system of claim 7, wherein the other wireless radio repeater is configured to send the wireless message to the control system (e.g. Bennett, Fig. 18 and Para [0197].  

RE claim 9, Bennett discloses the system of claim 1, wherein the wireless radio repeater is configured to broadcast the wireless message (e.g. Bennett, Fig. 18 and Paras [0076], [0197]: broadcasts wireless messages).  

RE claim 10, Bennett discloses the system of claim 1, wherein the wireless radio repeater is configured to direct the wireless message to the other wireless radio repeater or the control system using a directional antenna or phased antenna array (e.g. Bennett, Fig. 18 and Paras [0217]-[0220]: using a directional antenna or phased antenna array).  

RE claim 11, Bennett discloses the system of claim 1, wherein the wireless radio repeater is configured to boost the wireless message and wherein re-transmitting the wireless message comprises re-transmitting the boosted wireless message (e.g. Bennett, Fig. 12, Paras [0139], [0142] : comprises re-transmitting the boosted wireless message).  

RE claim 12, Bennett discloses the system of claim 1, wherein the wireless radio repeater is located within a threshold distance of the control system of the electric power distribution system or the other wireless radio repeater to or from which the wireless radio repeater re-transmits the wireless message (e.g. Bennett, Fig. 18: within a short distance of the network management system )
  
RE claim 15, Bennett discloses the wireless radio repeater of claim 13, wherein the antenna is configured to receive the wireless message from a first direction and wherein the wireless communication circuitry is configured to cause the antenna to re-transmit the wireless message in a second direction (e.g. Bennett, Fig. 18 and Paras [0217]-[0220]: using a bi-directional antenna or phased antenna array).  .  

RE claim 16, Bennett discloses the wireless radio repeater of claim 13, wherein the fault indicated by the wireless message indicates the electrical measurement, the electrical measurement is associated with an operation of a component of the electric power distribution system, and the electrical measurement is obtained by an electrical measurement device (e.g. Bennett, Fig. 17 and Paras [0182]-[0186]). 

17. (Canceled)  

RE claim 18, Bennett discloses the wireless radio repeater of claim 13, comprising electrical measurement circuitry configured to obtain the electrical measurement of the power line where the wireless radio repeater is located (e.g. Figs. 16-17, Para [0166], [0178]: obtains electrical measurements of the power line of the electric utility system.)  

RE claim 19, Bennett discloses the wireless radio repeater of claim 18, wherein the electrical measurement circuitry is configured to obtain an additional electrical measurement of an operation of a component of the electric power distribution system, and wherein the electrical measurement of the power line or the additional electrical measurement of the operation of the component comprises a current measurement, a voltage measurement, or both (e.g. Para [0171]: the noise sensor can be used to measure noise on the power line. The measured noise could be caused by unexpected electromagnetic interference and/or a corona (electrical) discharge (i.e. current flowing from an electrode with a high voltage).  

RE claim 20, Bennett discloses the wireless radio repeater of claim 13, wherein the wireless radio repeater is configured to boost the wireless message and wherein the wireless communication circuitry is configured to cause the antenna to re-transmit the boosted wireless message (e.g. Bennett, Fig. 12, Paras [0139], [0142] : comprises re-transmitting the boosted wireless message).  

RE claim 23, Bennett discloses the article of manufacture of claim 21, wherein the instructions to re-transmit the wireless message comprise instructions to re-transmit the wireless message in a spatial direction toward the other wireless radio repeater or the control system (e.g. Bennett, Para 0199]: operate a spatial channel reuse scheme to service other wireless devices in adjacent areas with minimal interference.)

24. (Canceled)  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632